internal_revenue_service department of the treasury number release date index no legend washington dc person to contact telephone number refer reply to cc ita - plr-165792-02 date july fund defendants plaintiffs court b dollar_figurey dollar_figurez date date date date date dear this letter responds to your request for a letter_ruling regarding the reporting obligation of the fund with respect to the payments to class counsel made pursuant to a settlement agreement and court order regarding attorneys’ fees specifically you request the following rulings the amounts paid to class counsel as attorneys’ fees pursuant to the court order are not income to the class members under sec_61 of the internal_revenue_code and therefore are not subject_to information reporting to the class members sec_468b or sec_6041 the amounts paid to class counsel as attorneys’ fees pursuant to the court order are income to the attorneys and should be reported on a form_1099 under sec_6045 facts based on the facts and representations made in connection with the ruling_request the fund is a qualified_settlement_fund as defined in sec_468b the fund is organized under the jurisdiction of court b and was formed to administer a settlement agreement of a lawsuit arising from allegations of unlawful compensation practices the plaintiffs claimed that the defendants violated the fair labor standards act and various state labor laws the plaintiffs alleged that defendants failed to compute overtime rates properly and failed to pay overtime premiums for hours worked during meal and rest breaks and for working over hours a day the plaintiffs asked for back pay liquidated_damages penalties interest attorneys’ fees and costs the union representing the collective-bargaining employees filed a written grievance with the defendants alleging violation of the applicable bargaining agreement in that the defendants did not compensate bargaining unit employees for missed meal and rest breaks on date court b certified the plaintiffs as a class the class action was an opt-out class action prior to class certification plaintiffs signed contingency fee agreements with class counsel providing for a percent contingency fee after arm’s length negotiations and mediation the parties entered into a settlement agreement to resolve the claims of the lawsuit pursuant to the settlement agreement the defendants paid dollar_figurey to settle the lawsuit the settlement amount was to be used to pay or satisfy the following claims of the settlement class claims for plaintiffs’ expenses claims for plaintiffs’ attorneys’ fees enhancements to class representatives payroll_taxes including defendants’ share of federal_insurance_contribution_act taxes on the wage payments made to the claimants’ and the grievance filed by the union on date court b granted an order granting preliminary approval of the settlement in that approval the court ordered that notices be sent to eligible class members the court also set date as the deadline for objections and requests for exclusion from the class after this opt-out objection process was completed the class was composed of class members on date under the equitable common fund doctrine court b awarded attorneys’ fees to the class counsel in the amount of percent of the settlement amount once the class was certified the court acquired authority over the award of attorneys’ fees the court disregarded the contingency fee that the attorneys would have been entitled to under their separate retainer agreements with individual members of the class had the action proceeded without class certification later that month the court granted final approval of the settlement agreement on date disbursements were made to class members and class counsel law analysis gross_income defined sec_61 provides generally that except as otherwise provided by law gross_income includes all income from whatever source derived the concept of gross_income encompasses accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 in revrul_80_364 1980_2_cb_294 situation a union filed claims on behalf of its members against a company due to a breach of a collective bargaining agreement subsequently the union and the company entered into a settlement agreement later approved by a federal district_court that provided that the company would pay the union 40x dollars in full settlement of all claims the union paid 6x dollars of the settlement for attorneys fees and returned 34x dollars to the employees for back pay owed to them the ruling concluded that the portion of the settlement paid_by union for attorney’s fees was a reimbursement for expenses_incurred by the union and not includible in the gross_income of the union members payments made to class counsel in this opt-out class action are not income to the class members this result is similar to the result in situation of revrul_80_364 1980_2_cb_294 in opt-out class actions a class member obtains the benefits of an opt-out class action merely by coming within the definition of the class unless the member affirmatively excludes himself from the lawsuit our conclusion that the payments made to class counsel are not income to the class members is specific to the facts of this case see cf sinyard v commissioner tcmemo_1998_264 aff’d 268_f3d_756 9th cir cert_denied sub nom sinyard v rossotti 122_sct_2357 fredrickson v commissioner t c memo aff’d in unpub opinion 9th cir information reporting requirements sec_1_468b-2 of the income_tax regulations provides that in general payments and distributions by a qualified_settlement_fund qsf are subject_to certain information reporting requirements and withholding requirements sec_1 468b- l ii provides that a qsf must make a return for or must withhold tax on a distribution to a claimant if one or more transferors would have been required to make a return or withhold tax had that transferor made the distribution directly to the claimant the regulations further provide that for purposes of sec_6041 and sec_6041a if a qsf makes a payment or distribution on behalf of a transferor or a claimant the fund is deemed to make the payment or distribution to the recipient of that payment or distribution in the course of a trade_or_business in such situation the qsf is also deemed to have made the distribution or payment to the transferor or claimant sec_6041 requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with the service and to furnish an information statement to the payee sec_1_6041-1 provides that payments are fixed when they are paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_1_6041-1 requires a payor to report sec_6041 amounts on form_1099 sec_6045 requires any person engaged in a trade_or_business and making a payment in the course of such trade_or_business to an attorney to file a information_return with the service and to furnish an information statement to the attorney sec_6045 applies to any payment to an attorney in connection with legal services whether or not such services are performed for the payor however sec_6045 provides that sec_6045 does not apply to the portion of any payment that is required to be reported under sec_6041 or would be so required but for the dollar limitation contained therein or sec_6051 the fund is not required to report attorneys’ fees to class members because the attorneys’ fees paid do not constitute gross_income to the class members the fund is required to report the attorneys’ fees to the class counsel the fund is making the payments to the attorneys on behalf of the class members and is treated as making the payment in the course of its trade_or_business see sec_1_468b-2 the attorneys’ fees are fixed or determinable income reportable under sec_6041 because the fund is required to report the attorneys’ fees to the class counsel under sec_6041 the fund is not required to report the attorneys’ fees under sec_6045 conclusions based on the facts and information submitted and the representations made the following rulings are issued the amounts paid to class counsel as attorneys’ fees are not income to the class members under sec_61 because the attorneys’ fees paid_by the fund to the class counsel do not constitute gross_income to the class members the fund is not required to report the attorneys’ fees to the class members the fund is required to report the attorneys’ fees to the class counsel under sec_6041 caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosures
